DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the use of the relative descriptor “fine” renders this claim vague and indefinite in as much as at least the claims do not appear to define the metes and bounds of this relative descriptor “fine”.


Allowable Subject Matter
The international examiner has offered at least GB 2 414 197 A and also WO 2011 138 569 A1 as alleged inventive step “Y”-type references in the Written Opinion associated w/ PCT/EP2019/070764 (i. e. the Applicants’ parent application).  GB 2 414 197 A describes an air filtering assembly that contains a plurality of filter elements, wherein each of these filter elements is also equipped w/ an opening/closing mechanism at their ends (please note at least the abstract associated w/ this GB 2 414 197 A).  While this Written Opinion is written in the French language, it appears that the international examiner admitted and conceded that the filter elements described in this GB 2 414 197 A are not taught as being “removable cartridges” (as required in at least the Applicants’ independent claims).  The WO 2011 138 569 A1 describes an air purification unit that appears to contain a removable cartridge for photo-catalytically purifying the air (please note at least paragraph numbers 21, 22 and 35 in the English translation associated w/ this WO 2011 138 569 A1).  It appears that the international examiner concluded that the replacement of the “filter elements” described in at least the English abstract associated w/ GB 2 414 197 A w/ the “removable cartridges” described in at least paragraph numbers 21, 22 and 35 in WO 2011 138 569 A1 would have been obvious (this is not entirely clear to the U. S. examiner in as much as this Written Opinion is written in the French language).  However, the U. S. examiner will not find such mere conclusory statements/submissions that lack some articulated reasoning or rational underpinning sufficient to support such a proposed obviousness rejection, consistent w/ the In re Kahn 441 F.3d 977, 988 (Fed Cir 2006) court decision.  Hence, the U. S. examiner will not offer any 103 rejections against any of the Applicants’ claims based on the teachings provided in at least these GB 2 414 197 A and WO 2011 138 569 A1 references.
The search of the U. S. examiner provided US 2007/0181508 A1; US 2009/0032390 A1 and also US 2020/0206381 A1.  All of these U. S. references describe somewhat similar air purification devices that are also equipped w/ a plurality of air cleaning units that seem to be arranged in parallel w/ respect 
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736